Title: To James Madison from William Vans Murray, 17 April 1801 (Abstract)
From: Murray, William Vans
To: Madison, James


17 April 1801, The Hague. No. 131. Encloses Leiden newspapers on battle of Copenhagen. Speculates on early end to hostilities and notes scant help offered Danes. Believes Danes and Prussians only ostensibly neutral, citing “chicanery” connected with capture of Hamburg, Lübeck, and Hanover. Relays newspaper evidence that Alexander of Russia plans to style his reign after that of his grandmother Empress Catherine and tells of rumors that Paul was murdered. “The talked of cession of Louisiana to France has naturally excited both my anxiety & inquiries: as yet I doubt if that cession have [sic] been made.”
 

   
   RC (DNA: RG 59, DD, Netherlands, vol. 4). 4 pp.; docketed by Wagner as received in June.


